EIGHT PERCENT PROMISSORY NOTE

$_______________ March ___, 2008

FOR VALUE RECEIVED, ENERGYTEC, INC., a Nevada corporation (the “Company”),
promises to pay to the order of _______________________ (the “Holder”), at
________________________, or such other place as the Holder may designate from
time to time by notice to the Company, in coin or currency of the United States
of America that at the time of payment is legal tender for the payment of public
and private debts, the principal sum of ____________ Thousand and No/100’s
Dollars ($____________). This is one of a series of notes issued by the Company
to the plaintiffs in Cause No. 296-00397-07, Oil is Fab & We are Glad LLC, et al
v. Energytec, Inc., in the 296th Judicial District Court of Collins County,
Texas (the “Settlement Notes”).

1.      Maturity, Interest Rate. All principal shall be due and payable on the
earlier of (i) the date that is two-year anniversary date of this Note (the
“Maturity Date”), or (ii) any Event of Default (as defined below). On the
Maturity Date the Company will pay to the Holder special interest in the amount
of $______________ [8% interest on the principal amount from December 1, 2006
through the date immediately prior to the date the Note is issued]. In addition,
the unpaid principal amount of this Note shall bear simple interest at a rate of
8% per annum from the date this Note to and including the date all principal is
paid in full, at which time all such interest is due and payable.

2.       Waiver of Demand, Protest, etc. The Company expressly waives demand and
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of acceleration or intent to accelerate, bringing of
suit and diligence in taking any action to collect amounts called for hereunder
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereon, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
hereunder.

3.        Prepayment. The Company may, at its election, prepay this Note in
whole or in part at any time or from time to time.

4.      Default. On the occurrence of any one or more of the events hereinafter
enumerated (an “Event of Default”) the entire unpaid balance of the principal
and accrued interest shall become immediately due and payable:

(a)         Default in the payment when due of the principal or interest on this
Note, whether as scheduled herein, at maturity, by acceleration, or otherwise;

(b)      The Company shall default in the performance of any term or covenant of
this Note (other than a payment default contemplated by paragraph (a) of this
Section 4), and such default remains uncured 30 days following written notice
thereof given by the Holder to the Company.

(c)      The Company shall (i) file a voluntary petition in bankruptcy or a
voluntary petition seeking reorganization; (ii) file an answer admitting the
jurisdiction of the court and any material allegations of an involuntary
petition filed pursuant to any act of Congress relating to bankruptcy or to any
act purporting to be amendatory thereof; (iii) make an assignment for the

--------------------------------------------------------------------------------



benefit of creditors; (iv) apply for or consent to the appointment of any
receiver or trustee for the Company; or (v) make an assignment to an agent
authorized to liquidate any substantial part of the Company’s business; or

(d)       An order shall be entered pursuant to any act of Congress relating to
bankruptcy or any act purporting to be amendatory thereof approving an
involuntary petition seeking reorganization of Company or an order of any court
shall be entered appointing any receiver or trustee of or for Company or of or
for all or any substantial portion of its property, and such order approving a
petition seeking reorganization or appointing a receiver or trustee is not
vacated or stayed or any writ, warrant of attachment, or similar process is not
released or bonded within sixty (60) days after its levy or entry.

The failure to exercise the option to accelerate the maturity of this Note upon
the happening of any one or more of the Events of Default hereunder shall not
constitute a waiver of the right of the Holder of this Note to exercise the same
or any other option at that time or at any subsequent time with respect to such
uncured default or any other Event of Default hereunder or under any instrument
securing the indebtedness evidenced by this Note.

5.       Special Payment Terms. Concurrently with the issuance of this Note to
the Holder the Company is delivering to the Holder a conditional security
agreement of even date herewith (the “Security Agreement”). Under the terms of
the Security Agreement the Company has pledged to the Holder its pro rata share
of fifty percent (50%) of the “Net Proceeds” (as defined below) from the sale of
the property interests listed on Schedule I to the Security Agreement located in
Big Horn County Wyoming, which is incorporated herein by this reference (the
“Big Horn Property”). The term “Net Proceeds” means the cash proceeds from the
Company’s sale of any of its interest in the Big Horn Property less brokerage
fees, commissions, taxes, assessments and any other fees or costs of the
transaction paid to third parties including landman and attorneys’ fees. A
portion of the Net Proceeds determined by the Company, but in no event less than
fifty percent (50%) of the Net Proceeds (the “Payment Pool”) shall be applied to
payment of the Settlement Notes. The portion of the Payment Pool payable to the
Holder as payment on principal and interest of this Note shall be equal to the
Payment Pool multiplied by a fraction, the numerator of which is the then
outstanding principal and accrued interest on this Note and the denominator of
which is the then aggregate outstanding principal and accrued interest on all
Settlement Notes, all of which will be calculated as of the date of the closing
of the transaction that produced the Net Proceeds. Payment to Holder of its
portion of the Payment Pool will be made by the Company not more than five (5)
days following the closing of the transaction that produced the Net Proceeds.
Any payment made to the Holder under this Section 5 prior to the Maturity Date
will be treated as a prepayment under Section 3, above.

6.       Remedies. The remedies of the holder hereof, as provided in this Note
and in any instrument securing the indebtedness evidenced hereby, shall be
cumulative and concurrent and may be pursued separately, successively or
together as often as occasion therefore shall arise, at the sole discretion of
the Holder hereof. The acceptance by the holder hereof of any payment under this
Note that is less than the payment in full of all amounts due and payable at the
time of such payment shall not constitute a waiver of or impair, reduce, release
or extinguish any rights of the Holder hereof to accelerate payment under
Section 4, above, or any other remedy available to the Holder at law, under this
Note, or under any other instrument securing the indebtedness

2

--------------------------------------------------------------------------------



evidenced hereby, at that time or at any subsequent time, or nullify any prior
exercise of any such right or remedy.

7.       Check or Draft. Any check, draft, money order or other instrument given
in payment of all or any portion of this Note may be accepted by the Holder
hereof and handled in collection in the customary manner, but the same shall not
constitute payment hereunder or diminish any rights of the Holder hereof except
to the extent that actual cash proceeds of such instruments are unconditionally
received by the Holder.

8.       Assignment. This Note shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the parties
hereto, provided that the Company may not assign any of its rights or
obligations hereunder without the prior written consent of the Holder. Payment
of this Note in accordance with its terms to the Holder appearing on the books
and records of the Company shall be effective to discharge the Company’s
obligations hereunder and the indebtedness evidenced hereby. The Company has no
obligation to any other person claiming any interest in this Note unless and
until the Company receives from the Holder appearing on the books and records of
the Company a written assignment of this Note to such person.

9.       Attorney’s Fees. If this Note is placed with an attorney for
collection, suit be instituted for collection, or any other remedy permitted by
law is pursued by the Holder hereof because of any event of default in the terms
and conditions herein, then in such event, the Company agrees to pay reasonable
attorney’s fees, costs, and other expenses incurred by the Holder hereof in so
doing and in enforcing or collecting any judgment rendered therein.

MADE the day and year first-above written.

ENERGYTEC, INC.

By: ________________________________
Name: _____________________________
Title: ______________________________

STATE OF TEXAS ) : ss. COUNTY OF _______________ )

The foregoing instrument was acknowledged before me this ____ day of March 2008,
by ____________________, the ____________ of Energytec, Inc., a Nevada
corporation, who acknowledged to me that the Company signed the foregoing
instrument.

___________________________________
NOTARY PUBLIC

3

--------------------------------------------------------------------------------